Citation Nr: 1534167	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-18 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than schizophrenia, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel






INTRODUCTION

The Veteran had active service from May 1986 until August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO.

The Board previously remanded this case in January 2013.  In February 2014, the Board granted entitlement to service connection for schizophrenia and remanded the above issue for further development.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In its February 2014 remand, the Board found that another VA examination was necessary in order to clarify certain remaining medical questions.  The Board noted that, while the April 2013 VA examiner concluded there was no diagnosis of PTSD, a review of VA outpatient treatment records during the period on appeal reflected an Axis I diagnosis of PTSD.  See McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).  Similarly, the record reflected other diagnosed psychiatric disabilities during the appeal period; however, no opinion as to the relationship between those disabilities and service was provided.  As such, the Board remanded in order for the file to be returned to the April 2014 examiner for clarification to her earlier opinion.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).   The RO scheduled the Veteran for a VA examination concerning this claim. See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

There are two Compensation and Pension Exam Inquiries in the claims folder-one scheduling an examination in September 2014, and one scheduling an examination in May 2015-that note that there are inconsistencies with the proper address to use to contact the Veteran.  In addition, there is a notation that the databases used by VHA and VBA reflect different addresses.  Ultimately, the Veteran failed to report for her scheduled examinations.  The claims file does not include copies of the notification letters sent to the Veteran to inform her of her scheduled examinations.  The RO determined that she failed to appear for her scheduled VA examinations and that she provided no good cause for her absence and consequently readjudicated the claim based on the existing evidence of record.  See 38 C.F.R. § 3.655 (2014).  In a June 2015 Supplemental Statement of the Case (SSOC), the RO continued to deny the claim for entitlement to service connection for an acquired psychiatric disorder, other than schizophrenia, to include PTSD, specifically noting her failure to appear for the scheduled examination.  See 38 C.F.R. § 3.655(b); see also Turk v. Peake, 21 Vet. App. 565 (2008).

In this regard, the Board notes that until recently, the United States Court of Appeals for Veterans Claims (Court/CAVC) had held that VA was entitled to the presumption of administrative regularity that VA employees had properly discharged their official duty to notify a Veteran of a scheduled VA examination. This presumption of administrative regularity could be rebutted by clear evidence to the contrary. The Court also held that the absence of a copy of the notice letter in the claims file did not constitute clear evidence to rebut this presumption of administrative regularity.  See Kyhn v. Shinseki, 24 Vet. App. 228, at 236 (2011) (Kyhn II).  However, while this appeal was pending, the higher Federal Circuit Court issued Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  In Kyhn the Federal Circuit Court vacated the lower Court's Kyhn II decision, holding that the Court had relied upon extra-record evidence to make a finding of fact in the first instance in striking down the lower Court's application of the presumption of administrative regularity in a case in which notification of an upcoming VA examination was not explicitly of record. Id.; but see Baxter v. Principi, 17 Vet. App. 407 (2004) (holding that that the Board need not examine whether the presumption of regularity has been rebutted unless and until the Veteran, at a minimum, alleges that he did not receive the document in question).

In the instant case, the record does not contain any letter or other document reflecting that the Veteran was properly notified of this scheduled examination.

Thus, in light of the Federal Circuit Court's ruling in Kyhn and the absence of verification that the Veteran received proper notice of her VA examination, another examination must be scheduled and she must be provided the required notice of it. Such an examination is particularly important because, as noted by the Board in its February 2014 remand, the previous VA examination is not sufficient to allow the Board to decide this claim.

Accordingly, the case is REMANDED for the following action:

1. The RO should return the claims file to the April 2013 VA examiner for further examination and opinion. If the examiner who evaluated the Veteran in April 2013 is not available to provide a response, then a similarly qualified VA examiner may answer this inquiry.  Ensure that a copy of the notification letter pertaining to the scheduled examination, including a notation of the date of mailing, is associated with his claims file.

The claims file, including a copy of this remand, must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in connection with the examination.  After reviewing the record, examining the Veteran, and performing any medically indicated testing, the examiner should address the following:

(a) Clarify whether the Veteran currently has or ever had a diagnosis of PTSD in accordance with the DSM-IV during the appeal period. The examiner must comment upon the VA treatment records reflecting an Axis I diagnosis of PTSD.

(b) If the Veteran has or had a diagnosis of PTSD, the examiner should address whether it is at least as likely as not (i.e., probability of 50 percent), that the identified PTSD is etiologically related to the Veteran's period of military service. The examiner should consider the Veteran's lay assertions of experiencing military sexual trauma.

(c) Whether it is at least as likely as not (i.e., probability of 50 percent), that any other acquired psychiatric disability to include a mood disorder, bipolar disorder, depressive disorder had its clinical on set during the Veteran's military service.

(d) Whether it is at least as likely as not (i.e., probability of 50 percent), that any acquired psychiatric disorder, including but not limited to a mood disorder, bipolar disorder, depressive disorder, was caused or aggravated by (permanently worsened by) the now service-connected schizophrenia.

A rationale which considers the clinical and lay evidence of record should accompany any opinion(s) provided in the report.

2. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




